Exhibit 10(A)

CERTIFICATE OF AMENDMENT TO ALLEN TELECOM INC. 1982 STOCK PLAN

      At a meeting held on April 28, 2000, the Board of Directors of Allen
Telecom Inc. (the “Company”) duly adopted a resolution amending, effective as of
December 31, 1996, the sentence immediately prior to the last sentence of
Section 5(g) of the Allen Telecom Inc. 1982 Stock Plan to read as follows:



    Notwithstanding anything to the contrary herein, if upon an optionee’s
termination of employment the optionee becomes a senior management consultant to
the Company and/or its subsidiaries under a post-employment consulting
arrangement, such option shall continue to vest under its original vesting
schedule, and may be exercised by the optionee, during the period ending on the
earliest of (i) the ninetieth (90th) day following the date that the optionee
permanently ceases to render consulting services to the Company and/or its
subsidiaries, for any reason other than cessation by reason of death, under a
post-employment consulting arrangement, or (ii) the date that is one year after
the date described in clause (i) if the optionee ceases to render consulting
services on account of his death (in which case such option may be exercised by
the optionee’s executor or administrator or by his distributee to whom the
option may have been transferred by will or by the laws of descent and
distribution, but only to the extent that it was exercisable on the date of the
optionee’s death).

Executed this 28th day of April, 2000.

  /s/ Laura C. Meagher


--------------------------------------------------------------------------------

Laura C. Meagher
Secretary